Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00791-CR

                              Victor BARCENAS,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2019CR5575
                Honorable Stephanie R. Boyd, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED February 5, 2020.


                                        _________________________________
                                        Rebeca C. Martinez, Justice